DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because it contains more than one sentence.  Appropriate correction is required.
In regard to claim drafting, the Examiner notes that in general, the first time a limitation (i.e. an element, component, characteristic, etc.) is introduced in a claim it must be introduced with “a” or “an,” when grammatically appropriate.  Subsequently, references to previously-introduced limitations should be preceded by either “said” or “the”.   Moreover, consistent (i.e., identical) terminology should be used throughout the claims when referring to a given element to ensure that the claims particularly point out and distinctly claim the subject matter, as required under 35 USC § 112.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the workload" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is referencing a previously recited element (e.g., capacity purchase order”) or introducing a new element.  Similarly, claim 1 recites “the buyer Kubernetes cluster,” “the seller Kubernetes cluster,” “the purchased capacity,” “the workload execution,” “the progress,” “the seller,” “the buyer,” “the fee,” “the capacity used,” “the result,” “the payment,” “the seller/buyer” and “the computation.” In each instance, it is unclear if this is referencing a previously recited element or introducing a new element.
The use of the word “the” preceding these elements upon the first introduction results in a claim that fails to particular point out and distinctly claim the subject matter because it suggests that these elements have already been introduced in the claim when in fact they have not.  In this instance, in order to avoid any confusion as to what element Applicant is referencing, Applicant should introduce each element with either “a” or “an,” as grammatically appropriate, and then subsequently refer to the already introduced limitations by either “said” or “the.”  
Regarding claim 3 and claim 12, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8, and 10, 12-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yemini (US 9,888,067 B1) in view of Thoppil (US 2021/0211392 A1).

In regard to claim 1 and 10, Yemini discloses a system (and method) comprising:
at least one processor; and a memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, performs a method for buying and selling computing capacity between Kubernetes clusters, the method comprising: 
advertising available capacity from one or more sellers (see col. 21, disclosing “resource pricing may also be based [on] one or both of capacity or performance characteristics”; see col. 24, disclosing a “ a shopping model”)
responding to capacity purchase orders initiated by capacity buyers by selecting a capacity seller from a pool of sellers (see col. 24, ll. 40-55);
migrating the workload from the buyer Kubernetes cluster and into the seller Kubernetes cluster (see col. 25, ll. 35-37, disclosing “if it is determined that there is sufficient budget, the provider element manager deploys the consumer at the provider which proceeds to process its workload”);
executing the workload using the purchased capacity within the seller Kubernetes cluster (see col. 25, ll. 30-55);
tracking the workload execution at the seller Kubernetes cluster and reporting the progress to the seller and the buyer (see col. 18, disclosing “performance manager 2743, which allows users to monitor and control delivery of Service Level Agreements (SLAs) to applications; see also, col. 26, ll. 13-24);
determining the fee for the capacity used (see col 21, ll. 50-67, disclosing “resource pricing”);
migrating the result of the workload execution back to the buyer (see col. 25, ll. 30-60);
transferring the payment to the seller and/or marketplace account (see col. 12, ll. 50-55, disclosing “transferring virtual current units”);
However,  Yemini fails to disclose:
enabling the seller to provide a feedback to affect a service reputation of the buyer upon completing the computation.
Thoppil discloses a system and method of sharing computing resources that includes enabling the seller to provide a feedback to affect a service reputation of the buyer upon completing the computation (see ¶ 0037, disclosing “service quality may be accessed and a rating of the ED (edge computer resources), the third party, and the UC (remote customer unit) may be awarded, as an indication of reputation).  It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to use of such feedback fasting service reputation to ensure that users are able to perceive the trustworthiness and reliability of other users, and for example, avoid transacting with unreliable or untrustworthy users (or only at a reduced cost).

In regard to claim 3 and 12, Yemini further discloses the system (and method) wherein the workload migration is performed by uploading the workload artifacts (data and configuration) to a shared data lake (for example, cloud object storage), and downloading the workload artifacts from the data lake seller cluster.  

In regard to claim 4 and 13, Yemini fails to disclose wherein the capacity seller is selected based on its reputation. 
Thoppil discloses a wherein the capacity seller is selected based on its reputation (see ¶ 0037, disclosing “service quality may be accessed and a rating of the ED (edge computer resources), the third party, and the UC (remote customer unit) may be awarded, as an indication of reputation). 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to include wherein the capacity seller is selected based on its reputation to ensure that users are able to perceive the trustworthiness and reliability of sellers, and for example, avoid transacting with unreliable or untrustworthy sellers (or perhaps only at a reduced cost).

In regard to claim 5 and 14, Yemini discloses the system (and method) where the capacity is priced dynamically based on minimum price demanded by the capacity sellers and a maximum price offered by the capacity buyers (see col. 40, ll. 59-60, disclosing “this price can be dynamically adjusted”; see col. 37, 48-57, disclosing “a maximum value”).  

In regard to claim 6 and 15, Yemini discloses the system (and method) where the system stores a transaction log of each event in the system and performs further analysis on the history of transaction to create reports or provide analytic information for capacity buyers or sellers (see col. 3, ll. 56-57, disclosing “performance metrics are collected and analyzed”)  

In regard to claim 7 and 16, Yemini fails to explicitly  discloses where the buyer workload is stored as a web assembly and is executed in a web assembly sandbox inside the seller cluster.
Thoppil discloses the buyer workload is stored as a web assembly and is executed in a web assembly sandbox inside the seller cluster  (see ¶ 0034, disclosing “the workload may be running in a secured sandbox”).  
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to include where the buyer workload is stored as a web assembly and is executed in a web assembly sandbox inside the seller cluster, as disclosed by Thoppil, to improve security and restrict access to the workload.  Thoppil, ¶ 0034.

In regard to claim 8 and , Yemini further discloses the system (and method) where the buyer workload is stored inside the container image, is downloaded for a shared image registry executed as a Pod or a Job inside the seller Kubernetes cluster (see col. 34, ll. 1-9).  
and the transactions are recorded using blockchain.
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yemini in view of Thoppil in further view of Polak (Polak, Adi, Kubernetes and Virtual Kubelet in a nutshell, Sept. 8, 2019, retrieved at https://web.archive.org/web/20191204162058/https://dev.to/adipolak/kubernetes-and-virtual-kubelet-in-a-nutshell-gn4).

In regard to claim 2, Yemini fails to  disclose
 wherein the workload migration is performed using a virtual kubelet inside the buyer Kubernetes cluster; and 
the workload is assigned as a Kubernetes pod or job to the virtual kubelet, and 
the kubelet connects to the marketplace or to the seller Kubernetes cluster.
Polka discloses:
wherein the workload migration is performed using a virtual kubelet inside the buyer Kubernetes cluster (see p. 5); and 
the workload is assigned as a Kubernetes pod or job to the virtual kubelet (see pp. 5-6) and 
the kubelet connects to the marketplace or to the seller Kubernetes cluster (see p. 5, disclosing “Azure Kubernetes Service”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to use of the kubelet, as disclosed by Polak, to allow the user to leverage services that run on other regions and even other cloud providers.  Such a modification would improve any Kubernetes system in the same manner.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yemini in view of Thoppil in further view of Cohen

In regard to claim 9 and 18, Yemini discloses where the payments are performed using virtual currency, but fails to explicitly use cryptocurrency (e.g. bitcoin).
Cohen disclose a system and method for managing computer workload availability and performance in which payments are performed using bitcoin (see col. 30, ll. 56-67).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to use of cryptocurrency (e.g. bitcoin) as cryptocurrency is a ubiquitous form of virtual currency and would improve any transaction in the same manner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A Zare
8/13/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649